FILED
                           NOT FOR PUBLICATION                             MAR 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM RAMSEY,                                  No. 12-15507

              Plaintiff - Appellant,             D.C. No. 1:11-cv-00694-JMS-
                                                 KSC
  v.

HAWAII PAROLING AUTHORITY;                       MEMORANDUM*
STATE OF HAWAII; ROY REEBER;
ALBERT TUFONO; and GAIL
MURANAKA,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                           Submitted February 19, 2014**
                                Honolulu, Hawaii

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       Plaintiff William Ramsey brought suit under 42 U.S.C. § 1983 against the

Hawaii Paroling Authority (“the HPA”), the State of Hawaii (“the State”), and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
HPA members Roy Reeber, Albert Tufono, and Gail Muranaka (collectively, “the

Individual Defendants”), along with several John and Jane Doe defendants,

alleging that Defendants violated his due process and equal protection rights by

requiring him to participate in a Sex Offender Treatment Program (“SOTP”) as a

condition of his parole for a burglary conviction despite the fact that Ramsey had

already served his sentence for his 1994 Sexual Assault conviction. The district

court granted Defendants’ Motion to Dismiss without leave to amend. We review

de novo the district court’s dismissal for failure to state a claim pursuant to Rule

12(b)(6). See Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

      First, the district court correctly concluded that states and state agencies may

not be sued under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989) (holding that “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983”); Wolfe v. Strankman, 392 F.3d 358, 364

(9th Cir. 2004) (stating that “state agencies are . . . protected from suit under §

1983”). The district court also correctly concluded that state officials may not be

sued under § 1983 in their official capacities for damages. See Hafer v. Melo, 502
U.S. 21, 27 (1991) (“State officers sued for damages in their official capacity are

not ‘persons’ for purposes of [§ 1983] because they assume the identity of the

government that employs them.”). Therefore, the district court properly dismissed


                                            2
Ramsey’s claims against the State and the HPA, as well as Ramsey’s damages

claims against the Individual Defendants sued in their official capacities.

      Second, the district court properly dismissed Ramsey’s damages claims

against the Individual Defendants sued in their individual capacities because

“parole board officials . . . are entitled to absolute quasi-judicial immunity for

decisions ‘to grant, deny, or revoke parole . . . .’” Swift v. California, 384 F.3d
1184, 1189 (9th Cir. 2004).

      Third, we reject as moot Ramsey’s claim for declaratory and injunctive relief

against the Individual Defendants sued in their official capacities. On appeal,

Ramsey does not contest Defendants’ assertion that the HPA has removed the

SOTP requirement as a condition of his parole. Defendants’ claim is supported by

a letter sent by the HPA Paroles and Pardons Administrator to Plaintiff’s counsel,

stating: “the parole board waived the sex offender treatment and supervision

requirements for your client . . . [T]he sex offender treatment and supervision

requirements have been removed.” Because Ramsey’s declaratory and injunctive

relief claim against the Individual Defendants seeks to remove that same SOTP

requirement, we hold that this claim should be dismissed as moot.

      Even if Ramsey’s claim for declaratory and injunctive relief were not moot,

we would still affirm the district court’s 12(b)(6) dismissal of these claims.


                                           3
Regarding Ramsey’s substantive due process argument, the district court correctly

found that Ramsey’s “general assertion that Defendants could not require him to

participate in the SOTP as part of the parole conditions of his burglary conviction

has no basis in law.” SER 12. On appeal, Ramsey once again cites no authority

for his assertion. Ramsey’s procedural due process claim likewise fails. The

district court noted that Ramsey “does have a liberty interest in . . . not being

labeled a sex offender and [not being] required to participate in the SOTP without

due process.” SER 13. However, an inmate such as Ramsey “who has been

convicted of a sex crime in a prior adversarial setting . . . has received the

minimum protections required by due process.” Neal v. Shimoda, 131 F.3d 818,

831 (9th Cir. 1997). Finally, Ramsey’s equal protection claim fails because it lacks

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). In particular, the Complaint failed to allege (1) a class of similarly

situated individuals and (2) in what respects Ramsey was treated differently from

that class.

       AFFIRMED.




                                            4